This is a proceeding instituted in this court to obtain a writ of mandate directed to defendant, requiring him to enforce against property of A.A. Janssen and the Aetna Life Insurance Company an execution issued by the clerk of the superior court of the city and county of San Francisco upon a judgment entered in said court upon an award of the Industrial Accident Commission in favor of petitioner. The award of the commission was made in a proceeding regularly instituted and prosecuted by petitioner against one F.W. Thaxter, and also said Janssen and said Insurance Company, for compensation for injuries arising out of, and happening in the course of, his employment by F.W. Thaxter. All of these parties appeared in the proceeding before the commission. The work on which petitioner was engaged at the time of the accident was the erection of a building, said Janssen being the general contractor for such erection, the Insurance Company being the insurance carrier for Janssen, and F.W. Thaxter, for whom petitioner was working, being a subcontractor of said general contractor. *Page 272 
Said F.W. Thaxter had not taken out any compensation insurance. The award was made by the commission on June 30, 1914, against all three of the defendants, F.W. Thaxter, A.A. Janssen, and the Insurance Company, being based, in so far as Janssen and the Insurance Company are concerned, on the provisions of section 30 of the Workmen's Compensation, Insurance and Safety Act, which purported to authorize exactly what was done. No complaint was made by any of said defendants as to this award either by petition for rehearing to the commission, or by application for a writ of review to any court. The award was for the sum of $270.53, to be paid at once, and for an additional sum weekly thereafter during plaintiff's disability. The sum of $270.53 was paid, as well as the weekly stipends to June 20, 1916. Further payment was refused, whereupon a certified copy of the findings and award were filed with the clerk of the superior court as provided by section 26 of said act, and the judgment was entered by the clerk as required thereby. The execution issued to the sheriff was based on this judgment. The facts we have stated are set forth in the findings of the commission, the certified copy of which and of the award, together with a copy of the judgment, constitute the judgment-roll (section 26 (b), Workmen's Compensation, Insurance and Safety Act).
The refusal of Janssen and the insurance carrier, in June, 1916, to further comply with the terms of the award was doubtless due to the fact that on May 22, 1916, this court decided in Sturdivant v. Pillsbury et al., 172 Cal. 581, [158 P. 222], and Carstens v. Pillsbury et al., 172 Cal. 572, [158 P. 218] (both being proceedings in certiorari to review awards of the commission, instituted within the time allowed by the provisions of the Workmen's Compensation, Insurance and Safety Act for the inauguration of such proceedings), that under the constitution the legislature was not empowered to confer judicial authority upon the commission to inquire into, determine, and enforce liabilities under section 30 of the act, in favor of the employee against persons other than his immediate employer. In passing, it may be said that this view has been adhered to in later review proceedings instituted within the specified time. (Donlon Bros. v. Industrial AccidentCom., 173 Cal. 252, [159 P. 715]; Connolly v. IndustrialAccident Com., 173 Cal. 407, [160 P. 239]; First ChristianChurch v. Industrial Accident Com., 173 Cal. 552, [160 P. 675 *Page 273 
].) In view of these decisions it is true, of course, that if an application for a writ of review had been made by Janssen and the Insurance Company to a district court of appeal or to this court within the time allowed by said act, the award would have been annulled as to them. But, as we have said, no such proceeding was ever instituted. And it is now thoroughly settled that the sole judicial review contemplated by the act can be had only where a proceeding therefor is instituted in the proper court within the time specified in the act. On this ground we have denied applications for writs where it was claimed that the award was in excess of the jurisdiction of the commission, and in at least one case have refused a rehearing in this court when the district court of appeal denied a writ on this ground. (See North Pacific S. S. Co. v. IndustrialAccident Com., S. F. No. 8571, Dec. 15, 1917.) In North,Pacific S. S. Co. v. Industrial Accident Com., 34 Cal.App. 488, [168 P. 30], this point was discussed and decided by the district court of appeal of the first appellate district.
Notwithstanding this impossibility of review in any judicial proceeding, it is urged that upon the face of the record the award and the judgment based thereon as to Janssen and the Insurance Carrier are absolutely void and open to collateral attack, for want of jurisdiction of the subject matter in the commission to make such an award, with the result that the writ of execution issued on the judgment is a more nullity, affording no justification to the sheriff to make a levy. This claim is based upon authorities relative to collateral attacks upon judgments and declaring certain well-settled principles as to which we are in entire accord. But in our judgment those authorities are not in point here.
It seems to us that there can be no question as to the clear intent of the legislature to render awards by the commission of compensation to employees on account of injuries alleged to have been received in the course of their employment, free from review or attack of any kind except as prescribed in the Workmen's Compensation, Insurance and Safety Act. We do not see how this intent could have been made clearer. As said by learned counsel for the commission: "It is as plain and clear as anything can be made that the statutory specifications for attack upon the awards of the commission were intended to provide the only method of attack, and to preclude any collateral attack which would, or could, be directed *Page 274 
to defeating the award itself, so far as the rights of the immediate parties to the controversy are concerned. The prime purpose of the provisions by their very terms, and by reference to the policy of all compensation statutes, is to effectuate simplicity, facility, and expedition in reaching an end to the controversy and finally settling the rights of the parties to it."
It is provided in section 27 of the act that "the orders, findings, decisions, or awards of the commission made and entered under sections twelve to thirty-five, inclusive, of this act may be reviewed by the courts specified in sections eighty-four and eighty-five hereof and within the time and in the manner therein specified and not otherwise."
Section 84 provides for the only review in the courts of such an award, a proceeding in the supreme court or a district court of appeal, inaugurated within thirty days after the proceeding is terminated before the commission, "for the purpose of having the lawfulness of the original order, decision or award or the order, decision or award on rehearing inquired into and determined," and in which the question whether "the commissionacted without or in excess of its powers" is one of the questions to be determined, as well as the question whether or not the findings of fact "support the order, decision or award under review." In this section is to be found this provision: "No court of this state (except the supreme court and the district courts of appeal to the extent herein specified) shall have jurisdiction to review, reverse, correct or annul any order, decision or award of the commission or to suspend or delay the operation or execution thereof."
In section 73 it is provided that all orders, rules, and regulations, findings, decisions, and awards "shall be conclusively presumed to be reasonable and lawful, until and unless they are modified or set aside by the commission or upon a review by the courts in this act specified and within the time and in the manner herein specified." This necessarily means that whenever or wherever an award of the commission is shown it is to be conclusively presumed as against any kind of attack, collateral or otherwise (except, of course, the review proceeding authorized by the act itself), to be lawful and binding, in the absence of a showing that it has been modified or set aside by the commission or by the supreme court or a district court of appeal in the review proceeding provided by the act. *Page 275 
Manifestly, the provisions quoted were intended to preclude any attack, direct or collateral, upon an award by the commission of compensation to an employee on account of injuries alleged to have been received in the course of his employment, other than the review provided by the act. It cannot be seriously questioned in view of the constitutional provision relative thereto (section 21, article XX), that the legislature has full authority to thus limit the review of such awards and to make them conclusive except on a review by the courts specified by the act and within the time and in the manner specified therein. Its power "to provide for the settlement of any disputes arising under the legislation contemplated by this section, . . . anything in this constitution to the contrary notwithstanding," sufficiently implies this authority. The provisions moreover appear to be an entirely reasonable exercise of authority on the part of the legislature in this behalf, with a view to making the final settlement in such cases as expeditious as possible. Ample opportunity is given to any aggrieved party to obtain the authorized review by the proper court, and it is entirely reasonable to provide that in no other way can he resist the award.
As we have stated, the claim here is that the award in this matter is void on its face for want of jurisdiction by the commission of the subject matter (we say jurisdiction of the subject matter, for, of course, in view of the record, there can be no question as to jurisdiction of the person), and that, therefore, in accord with the well-settled rule ordinarily applicable to judgments that a judgment pronounced by a tribunal having no jurisdiction of the subject matter is necessarily and incurably void, and may be shown to be so in any collateral or other proceeding in which it is drawn in question, it must be treated as a nullity. We may concede that in accord with the principles applicable to collateral attacks on ordinary judgments, notwithstanding the provisions of the act that we have set forth, absolute lack of jurisdiction of the subject matter, when apparent on the face of the judgment-roll, may be urged on a collateral attack on an award of the commission, in the highly inconceivable event of the commission assuming jurisdiction of an action for damages for libel or slander, or one for money due for goods sold and delivered, or one for damages for negligence, or, indeed, any proceeding other than one under the Workmen's Compensation, Insurance *Page 276 
and Safety Act looking to the fixing and enforcement of compensation to an employee or to his dependents in the event of his death, on account of injuries received by him in the course of his employment. All of this may freely be conceded, but it cannot affect the determination of this proceeding. We have no such case here. There was in this case no such lack of jurisdiction of the subject matter on the part of the commission. The proceeding here was one by an employee to obtain an award by the commission of the compensation provided by the terms of the Workmen's Compensation, Insurance and Safety Act for injuries accidentally received by him in the course of his employment. In character it was certainly of the class of proceedings confided by our law to the exclusive jurisdiction of the Industrial Accident Commission. It was a proceeding strictly within the purview of the act and of the constitutional provision upon which the act is based, and one as to which it was clearly intended that any award of compensation made was to be "conclusively presumed to be reasonable and lawful" whenever and wherever attacked, unless modified or set aside in the manner provided by the act. It seems to us that in no proceeding by an employee before the commission to obtain an award for the compensation provided by the act, can there be, in view of the provisions of the act, a lack of jurisdiction in the sense in which the term is used in the authorities relative to collateral attacks on judgments, either of the subject matter or of the person of any party against whom the relief is sought, and who is given such notice of the proceeding against him as the law requires. It is true that upon the facts disclosed by the findings, the commission in this case did in one sense of the words exceed its jurisdiction, acted "without or in excess of its powers" in making the award not only against the immediate employer, but also against Jenssen and his insurance carrier. There was here an acting in excess of jurisdiction in the same way, only that we hold on the review allowed by the act there is an acting in excess of jurisdiction in making an award when there is no evidence to support a conclusion that the person against whom the award was made was the employer of the injured party, or that the accident happened in the course of the employment, or that it arose out of the employment, or that the injury was not due to the willful misconduct of the employer. But clearly it was the manifest *Page 277 
intent of the act that no such acting in excess of jurisdiction or "without or in excess of its powers" by the commission shall be available to any party to the proceeding as a ground of attack, collateral or otherwise, upon the award, except in the proceedings authorized by the act. In passing it may properly be said that under the general rule as to lack of jurisdiction of the subject matter it is thoroughly settled in this state that neither the failure of the complaint to sufficiently state a cause of action nor the insufficiency of the findings to support a judgment subjects the judgment to collateral attack as being void on its face. In substance, all we have here is a lack of any sufficient evidence on which to sustain an award against Janssen and the Insurance Company, a lack confessed by the very findings on which the award is based, with the result that the findings do not sufficiently support the judgment or award against them.
As we have already said, we see no good reason to doubt the authority of the legislature to preclude to the extent stated, in so far as the courts of this state are concerned, any attack, direct or collateral, upon an award by the commission of compensation in any proceeding instituted by a person claiming compensation under the Workmen's Compensation, Insurance and Safety Act, provided, always, of course, that jurisdiction of the person of the party against whom the award runs is not wanting. The language used in our constitutional provision sufficiently implies the authority to make any reasonable regulation as to the time within and manner in which any award for compensation made in a proceeding before the commission may be attacked in any way, directly or collaterally; to enact, as it were, a statute of limitations creating an absolute bar to any such attack made after the prescribed time. It is an incident of their acknowledged power to "by appropriate legislation create and enforce a liability on the part of all employers to compensate their employees," etc., and to "provide for the settlement of any disputes arising under the legislation contemplated" by the constitutional provision, and reasonably appropriate to that end. We have already discussed this matter and the question of the purpose and reasonableness of the provisions precluding any attack on an award other than such attacks as are provided in the act.
The situation here presented does not render the award and judgment attackable collaterally. It could be considered by *Page 278 
a court in a review proceeding instituted in the manner and within the time specified in the act (section 84), and, we are satisfied, not otherwise. The award became absolutely final and conclusive against Janssen and his insurance carrier when they failed to ask for any rehearing before the commission, and failed to ask for any review by this court or a district court of appeal within the time allowed by the act.
It follows that petitioner is entitled to the relief sought.
Let a peremptory writ of mandate issue as prayed.
Wilbur, J., Richards, J., pro tem., and Victor E. Shaw, J.,pro tem., concurred.